     Case 2:19-cv-00775-KJM-DB Document 12 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHAN LYNN NOELDNER,                           No. 2:19-cv-0775 KJM DB PS
      ANGELA TEARLE NOELDNER,
12

13                       Plaintiffs,                    FINDINGS AND RECOMMENDATIONS
14           v.
15    UNITED STATES GOVERNMENT, et
      al.,
16

17                       Defendants.
18

19          Plaintiffs Jonathan Noeldner and Angela Noeldner are proceeding in this action pro se.

20   This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28

21   U.S.C. § 636(b)(1). By order signed April 7, 2020, plaintiffs’ amended complaint was dismissed,

22   and plaintiffs were granted leave to file a second amended complaint that cured the defects noted

23   in that order. (ECF No. 7.) Plaintiffs were granted twenty-eight days from the date of that order

24   to file the amended complaint and were specifically cautioned that the failure to respond to the

25   court’s order in a timely manner would result in a recommendation that this action be dismissed.

26   (Id. at 5.) On August 5, 2020, plaintiffs were granted an additional twenty-eight days to file the

27   second amended complaint. (ECF No. 11.) The twenty-eight-day period has expired, and

28   plaintiffs have not responded to the court’s order in any manner.
                                                       1
     Case 2:19-cv-00775-KJM-DB Document 12 Filed 10/02/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 3           These findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty days after

 5   being served with these findings and recommendations, plaintiffs may file written objections with

 6   the court. A document containing objections should be titled “Objections to Magistrate Judge’s

 7   Findings and Recommendations.” Plaintiffs are advised that failure to file objections within the

 8   specified time may, under certain circumstances, waive the right to appeal the District Court’s

 9   order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: October 1, 2020

11

12

13

14

15

16

17

18

19

20
21

22

23
     DLB:6
24   DB\orders\orders.pro se\noeldner0775.fta.f&rs

25

26
27

28
                                                       2
